DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 10/25/21, which is entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Applicant’s arguments and amendments, see pages 6 – 7, filed 10/25/21, with respect to an objection to claims 9, 12, and 14 have been fully considered and are persuasive.  The objection of 8/17/21 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2013-113091 A English machine translation) in view of Skipworth et al. (US 5,962,814) (hereinafter “Skipworth”). Yoshida is in the applicant’s field of endeavor, a duct device. Skipworth is reasonably pertinent to a problem faced by the inventor by teaching details of securing two halves of a cylinder together that can be applied to duct bodies. These two references, when considered together, teach all of the elements recited in claims 1 and 5 of this application.
Regarding claim 1, Yoshida discloses a duct body (31) in which an air flow path is defined (see annotated Fig. 6 below, the capitalized annotations denoting claim limitations), and a first divisional body (36A) and a second divisional body (36B) are combined in a combining direction (vertical) in which the first divisional body and the second divisional body approach each other (separated in Fig. 4, assembled in Fig. 6), wherein the first divisional body includes a first duct portion that is a part of the duct body (annotated Fig. 6), and an engagement piece (40) having a leg portion and an extending in the combining direction.

    PNG
    media_image1.png
    677
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    696
    959
    media_image2.png
    Greyscale

Skipworth teaches the leg portion (38) being extending in the combining direction (vertically in Figs. 1 and 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoshida by making the leg portion extending in the combining direction instead of merely outwardly as disclosed by Yoshida in order to lengthen the leg portion so as to add some resiliency to the connection that makes it easier to assembly the two halves and take into account any slight misalignment or size differences in the two halves.
Regarding claim 5, Yoshida further discloses a portion of the leg portion on the first duct portion side has a flat surface (annotated Fig. 6) that intersects the combining direction (vertically) at 80° to 100° (the flat surface in Fig. 6 is horizontal, which is 90° from the vertical combining surface.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Skipworth as applied to claim 1 above, and further in view of Grieb et al. (US 9,809,084 B2) (hereinafter “Grieb”). Grieb is reasonably pertinent to a problem faced by the inventors by teaching details sealing the joints between two parts that can be applied to ducts.  These three references, when considered together, teach all of the elements recited in claims 2 and 6 of this application.
Regarding claim 2, Yoshida as modified by Skipworth as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses an end portion of the second duct portion and the outer wall portion form a rail portion disposed so as to include a gap in an inner-outer direction, and a seal portion that is an end portion of the first duct portion has a pointed shape having a tilted surface which is tilted toward the tip portion, and the seal portion is inserted into the gap of the rail portion at the time of positioning.
Yoshida further discloses an end portion of the second duct portion (part of 36B, annotated Fig. 6) and the outer wall portion form a rail portion disposed so as to include a gap (39) in an inner-outer direction (annotated Fig. 6), and a seal portion that is an end portion of the first duct portion (annotated Fig. 6, above), and the seal portion is inserted into the gap (39) of the rail portion at the time of positioning (annotated Fig. 6). Yoshida does not explicitly disclose the seal portion has a pointed shape having a tilted surface which is tilted toward the tip portion.
Grieb teaches the seal portion (30) has a pointed shape having a tilted surface (35 and/or 36) which is tilted toward the tip portion (Fig. 5). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to 
Regarding claim 6, Yoshida as modified by Skipworth and Grieb as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 6 of this application further discloses the tilted surface of the seal portion contacts with the end portion of the second duct portion and the outer wall portion at the time of combination. Yoshida as modified by Skipworth does not explicitly disclose this additional limitation.
Grieb further teaches discloses the tilted surface (35 and/or 36) of the seal portion (30) contacts with the end portion (40) of the second duct portion (2) and the outer wall portion (50) at the time of combination (configuration of Fig. 5). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoshida by adding the sealing contact as taught by Grieb in order to securely close the gap between the duct halves to make it more airtight.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Skipworth and Grieb as applied to claim 6 above, and further in view of Ota et al. (JP 2002-67974 A English machine translation) (hereinafter “Ota”). Ota is reasonably pertinent to a problem faced by the inventor by teaching details of clasping and strengthening structures used for molded products, which can be applied to ducts. These four references, when considered together, teach all of the elements recited in claim 7 of this application.
Regarding claim 7, Yoshida as modified by Skipworth and Grieb as described above teaches all the elements of claim 6 upon which this claim depends. However, claim 7 of this application further discloses the first divisional body has a first rib that is integrated with the first duct portion, and extends in the combining direction on the outer side of the first duct portion. Yoshida as modified by Skipworth and Grieb does not explicitly disclose this additional limitation.
Ota teaches discloses the first divisional body (1) has a first rib (13) that is integrated with the first duct portion (part of body 1 in Fig. 1), and extends in the combining direction on the outer side of the first duct portion (vertically). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoshida by adding the first rib as taught by Ota in order to strengthen the first divisional body against undue flexing once the halves are joined.
Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Skipworth, Grieb, and Ota as applied to claim 7 above, and further in view of Peniche et al. (US 9,676,297 B2) (hereinafter “Peniche”). Peniche is reasonably pertinent to a problem faced by the inventor by teaching details of clasping and strengthening structures used for molded products, which can be applied to ducts. These five references, when considered together, teach all of the elements recited in claims 8 – 10 of this application.
Regarding claim 8, Yoshida as modified by Skipworth, Grieb, and Ota as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 8 of this application further discloses the second divisional body has two 
Peniche teaches the second divisional body (W1) has two second ribs (16 and 18) that are integrated with the outer wall portion (Fig. 1), and extend in the combining direction on an outer side of the outer wall portion (downward in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoshida by adding the second ribs as taught by Peniche in order to strengthen the duct device and its connections when assembled. 
Regarding claim 9, Yoshida as modified by Skipworth, Grieb, Ota, and Peniche as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 9 of this application further discloses the two second ribs are disposed on both sides of the engagement projection, and the engagement portion is disposed between the two second ribs at the time of combination. Yoshida as modified by Skipworth, Grieb, and Ota does not explicitly contain this additional limitation.
Peniche teaches the two second ribs (16 and 18) are disposed on both sides of the engagement projection (24, Fig. 1), and the engagement portion (40, representing the engagement portion of Yoshida in Figs. 2 and 6) is disposed between the two second ribs at the time of combination (the engagement portion 40 in Yoshida Fig. 2 would be disposed between the two second ribs of Peniche when engaged as shown in Fig. 2 of Yoshida). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoshida by 
Regarding claim 10, Yoshida further discloses a portion of the leg portion on the first duct portion side has a flat surface (annotated Fig. 6) that intersects the combining direction (vertically) at 80° to 100° (the flat surface in Fig. 6 is horizontal, which is 90° from the vertical combining surface.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Skipworth as applied to claim 1 above, and further in view of Ota. These three references, when considered together, teach all of the elements recited in claim 3 of this application. Yoshida as modified by Skipworth as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the first divisional body has a first rib that is integrated with the first duct portion, and extends in the combining direction on the outer side of the first duct portion. Yoshida as modified by Skipworth does not explicitly contain this additional limitation.
Ota teaches discloses the first divisional body (1) has a first rib (13) that is integrated with the first duct portion (part of body 1 in Fig. 1), and extends in the combining direction on the outer side of the first duct portion (vertically). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoshida by adding the first rib as taught by Ota in order to strengthen the first divisional body against undue flexing once the halves are joined.
Claims 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Skipworth and Ota as applied to claim 3 above, and further in view of Peniche. These four references, when considered together, teach all of the elements recited in claims 11 – 13 of this application. 
Regarding claim 11, Yoshida as modified by Skipworth and Ota as described above teaches all the elements of claim 3 upon which this claim depends. However, claim 11 of this application further discloses the second divisional body has two second ribs that are integrated with the outer wall portion, and extend in the combining direction on an outer side of the outer wall portion. Yoshida as modified by Skipworth and Ota does not explicitly contain this additional limitation.
Peniche teaches the second divisional body (W1) has two second ribs (16 and 18) that are integrated with the outer wall portion (Fig. 1), and extend in the combining direction on an outer side of the outer wall portion (downward in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoshida by adding the second ribs as taught by Peniche in order to strengthen the duct device and its connections when assembled.
Regarding claim 12, Yoshida as modified by Skipworth, Ota, and Peniche as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses the two second ribs are disposed on both sides of the engagement projection, and the engagement portion is disposed between the two second ribs at the time of combination. Yoshida as modified by Skipworth, and Ota does not explicitly contain this additional limitation.
Peniche teaches the two second ribs (16 and 18) are disposed on both sides of the engagement projection (24, Fig. 1), and the engagement portion (40, representing the engagement portion of Yoshida in Figs. 2 and 6) is disposed between the two second ribs at the time of combination (the engagement portion 40 in Yoshida Fig. 2 would be disposed between the two second ribs of Peniche when engaged as shown in Fig. 2 of Yoshida). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoshida by adding the two second ribs as configured by Peniche in order to further strengthen the connection against coming apart when the ducts are in use.
Regarding claim 13, Yoshida further discloses a portion of the leg portion on the first duct portion side has a flat surface (annotated Fig. 6) that intersects the combining direction (vertically) at 80° to 100° (the flat surface in Fig. 6 is horizontal, which is 90° from the vertical combining surface.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Skipworth as applied to claim 1 above, and further in view of Peniche. These three references, when considered together, teach all of the elements recited in claims 4 and 14 of this application.
Regarding claim 4, Yoshida as modified by Skipworth as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the second divisional body has two second ribs that are integrated with the outer wall portion, and extend in the combining direction on an outer side of the outer wall portion. Yoshida as modified by Skipworth does not explicitly contain this additional limitation.
Peniche teaches the second divisional body (W1) has two second ribs (16 and 18) that are integrated with the outer wall portion (Fig. 1), and extend in the combining direction on an outer side of the outer wall portion (downward in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoshida by adding the second ribs as taught by Peniche in order to strengthen the duct device and its connections when assembled.
Regarding claim 14, Yoshida as modified by Skipworth and Peniche as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 14 of this application further discloses the two second ribs are disposed on both sides of the engagement projection, and the engagement portion is disposed between the two second ribs at the time of combination. Yoshida as modified by Skipworth does not explicitly contain this additional limitation.
Peniche teaches the two second ribs (16 and 18) are disposed on both sides of the engagement projection (24, Fig. 1), and the engagement portion (40, representing the engagement portion of Yoshida in Figs. 2 and 6) is disposed between the two second ribs at the time of combination (the engagement portion 40 in Yoshida Fig. 2 would be disposed between the two second ribs of Peniche when engaged as shown in Fig. 2 of Yoshida). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoshida by adding the two second ribs as configured by Peniche in order to further strengthen the connection against coming apart when the ducts are in use.
Response to Arguments
Applicant's arguments filed 10/25/21 have been fully considered but they are not persuasive. On pages 7 – 11 of the Remarks, Applicant argues that the Yoshida reference does not disclose the new limitations added to claim 1. In response, the Office respectfully disagrees, and maintains the rejection of claim 1 as being obvious over Yoshida in view of Skipworth as claim 1 is now written. Applicant provided an annotated copy of Fig. 2 of the present application. Claim 1 now recites two distances that have a particular relationship to each other, which for the purpose of examination, the Office has labeled Distance “A” and Distance “B”. Claim 1 as amended requires Distance “A” to be smaller than Distance “B”.  Applicant’s annotated Fig. 2 does not show where the distances are measured.
The Office has annotated the same figure, and provides an annotated copy of Yoshida Fig. 6 that shows how Yoshida meets the new claim limitations, and how Distance “A” is smaller than Distance “B”. The newly annotated Fig. 6 of Yoshida has been enlarged and rotated to have the same orientation as Fig. 2 of the present application to make the comparison more clear. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

    PNG
    media_image3.png
    844
    792
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    696
    959
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762       

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762